L)J

\OOO\IO\U'l-|d

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. 3:18-MC-05015-BHS
Plaintiff, (3:15-CR-0520 l-BHS- 1)
v. | § Continuing

Garnishment Order
WILLIS D. LONN, JR.,

Defendant/Judgment Debtor,

and
THE VANGUARD GROUP,

Garnishee.

 

 

 

A Writ of Continuing Garnishment, directed to Garnishee, The
Vanguard Group, has been duly issued and served upon the Garnishee.
Pursuant to the Writ, Garnishee The Vanguard Group filed its Answer on
October 25, 2018, stating that at the time of the service of the Writ, Garnishee
had in its possession, custody or control, a traditional IRA account, valued at
$162,471.43, and an individual brokerage account, valued at $2,101.64, as of
October 24, 2018, in Which Defendant/Judgrnent Debtor Willis D. Lonn, Jr.

maintains an interest and is eligible to Withdraw.

uNrrED sTATEs An‘oRNEY‘s 0FFICE
[ l CONTINUING GARNlSHMENT ORDER (USA v. 700 STEWART STREET’ smTE mo

Wilus u. Lonn, Jr. and The Vanguard Group, Courl Nos. sEATrLE, wA 93101
3:18-MC-05015-BHS / 3:15-CR-05201-BHS-1) - 1 PH°NE‘ 2°‘553`797°

 

\OOO\]O\UI-I>K)JN>-\

NN\\)[\J[\J[\)N[\JI\.)
oo\]c\wpw-@%;:$;§$§:$

 

After notification of the garnishment proceeding Was mailed to the
parties on or about August 23 and 31, 2018, Defendant/Judgment Debtor
Willis D. Lonn, Jr., has not requested a hearing to determine exempt property
as of this date.

IT IS THEREFORE ORDERED as follows:

That the Garnishee, The Vanguard Group, shall pay to the United
States District Court for the Western District of Washington, the entire
amount (less federal tax Withholdings paid to the Internal Revenue Service, if
any) of non-exempt property from any and all accounts, including the
traditional IRA account and the individual brokerage account, in the
Garnishee’s possession, custody, or control, in Which the Defendant
maintains an interest and meets the requirements to Withdraw, or becomes
eligible to withdraw, but such amount shall not exceed the amount necessary
to pay Mr. Lonn’s restitution balance in full;

That such payments shall be applied to Defendant/Judgment Debtor
Lonn’s outstanding restitution obligation, by the United States District Court
for the Western District of Washington; and

That the payments shall be made out to the United States District
Court, Western District of Washington, referencing Case Nos. 3:15-CR-05201-
BHS-l and 3:18-MC-05015-BHS, and to deliver such payment either
personally or by First Class Mail to:

United States District Court, Western District of Washington
Attn: Financial Clerk - Lobby Level

700 Stewart Street
Seattle, Washington 98 l 0 l

UNm:D sT TES A'rroRNE\"s on'lcr~:
[ CONTINUING GARNISHMENT ORDER (USA v. 700 sTEW/:`RT sTREET, SU"E mo

Willis D. Lonn, Jr. and The Vanguard Group, Court Nos. sEATrLE, wA 9mm
3:18-MC-05015-BHS / 3:15-CR-05201-BHS-1) - 2 PH°NE= 2°‘553`797°

 

\COO\]O\Ul-ldwl\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DATED this /? day Of W/i

/\

,20

 

JUDGE 1§“E'NJA’1\>111>) H. sETTLE
United States District Court Judge

Presented by:

§/ KVle A. Forsvth
KYLE A. FORSYTH, WSBA #34609
Assistant United States Attorney

| CONTINUING GARNISHMENT ORDER (USA v.
Willis D. Lonn, Jr. and The Vanguard Group, Court Nos.
3:18-MC-05015-BHS /3:15-CR-05201-BHS-1) - 3

UN|'I`ED STATES A'I'I`ORNEY’S OFFlCE

700 S'I`EWART STREET, SUITE 5210
SEATI`LE, WA 98101
PHONE: 206-553~7970

 

